DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites "receiving a transition request, the transition request including at least one of an out element and an in element of at least one transition between at least one content item of at least one recipe, the at least one recipe comprising a sequence of a plurality of elements of content of a break, and the at least one content item including at least one of audio content and video content” (emphasis added). It is not clear between one content item of recipe and which other item the transition takes place. Further, it recites “calculating a transition between the out element and the in element’. It is not clear how it can calculate between out element and in element when the request is with only one element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of U.S. Patent No. 10,409,546 (hereinafter referred to as Patent ‘546). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 1 of the present invention is functionally similar to claim 11 of Patent ‘546 except that claim 1 of the present invention recites “receiving a transition request” instead of “receiving a transition request from a user” as recited in claim 11 of Patent ‘546, and claim 1 of the present invention does not recite “wherein the non-transitory computer readable medium includes instructions that when executed by the computing device, cause the computing device to perform operations comprising: determining the existence of a hidden track of the at least one audio file and removing if found” as recited in claim 11 of Patent ‘546.
Claim 11, rejected against claim 11 of Patent ‘546.
Claim 12, rejected against claim 12 of Patent ‘546.
Claim 1, of the present invention is functionally similar to claim 13 of Patent ‘546 except that claim 1 of the present invention recites “receiving a transition request” instead of “receiving a transition request from a user” as recited in claim 13 of Patent ‘546, and claim 1 of the present invention does not recite “wherein the non-transitory computer readable medium includes instructions that when executed by the computing device, cause the computing device to perform operations comprising: determining fade out content of the at least one audio file based on amplitude; and further comprising the operations identifying type of fade as smooth or rhythmic based at least in part on at least one of duration and amplitude” as recited in claim 13 of Patent ‘546.
Claim 2, rejected against claim 14 of Patent ‘546.
Claim 2, rejected against combined claim 13 and claim 2 of Patent ‘546.
Claim 3, rejected against combined claim 13 and claim 3 of Patent ‘546.
Claim 3, rejected against combined claim 14 and claim 3 of Patent ‘546.
Claim 4, rejected against combined claim 13 and claim 4 of Patent ‘546.
Claim 5, rejected against combined claim 13 and claim 5 of Patent ‘546.
Claim 6, rejected against combined claim 13 and claim 6 of Patent ‘546.
Claim 7, rejected against combined claim 13 and claim 7 of Patent ‘546.
Claim 8, rejected against combined claim 13 and claim 8 of Patent ‘546.
Claim 9, rejected against combined claim 13 and claim 9 of Patent ‘546.
Claim 10, rejected against combined claim 13 and claim 10 of Patent ‘546.
Claim 11, rejected against combined claim 13 and claim 11 of Patent ‘546.
Claim 12, rejected against claim 13 of Patent ‘546.
Claim 13, rejected against claim 13 of Patent ‘546.
Claim 14, rejected against claim 14 of Patent ‘546.
Claim 15, rejected against combined claim 13 and claim 15 of Patent ‘546.
Claim 16, rejected against combined claim 13 and claim 16 of Patent ‘546.
Claim 17, rejected against combined claim 13 and claim 17 of Patent ‘546.
Claim 18, rejected against combined claim 13 and claim 18 of Patent ‘546.
Claim 19, rejected against combined claim 13 and claim 19 of Patent ‘546.
Claim 20, rejected against combined claim 13 and claim 20 of Patent ‘546.
Claim 21, rejected against combined claim 13 and claim 21 of Patent ‘546.
Claim 22, rejected against combined claim 13 and claim 22 of Patent ‘546.
Claim 23, rejected against combined claim 13 and claim 23 of Patent ‘546.
Claim 24, rejected against combined claim 13 and claim 24 of Patent ‘546.
Claim 25, rejected against combined claim 13 and claim 25 of Patent ‘546.
Claim 26, rejected against combined claim 13 and claim 26 of Patent ‘546.
Claim 27, rejected against combined claim 13 and claim 27 of Patent ‘546.
Claim 28, rejected against combined claim 13 and claim 28 of Patent ‘546.
Claim 29, rejected against combined claim 13 and claim 29 of Patent ‘546.
Claim 30, rejected against combined claim 13 and claim 30 of Patent ‘546.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 14-20, 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shanson (US Patent Application Publication No. 2016/0080470), and further in view of Schiller (US Patent Application Publication No. 2012/0030704).
Regarding claim 1, Shanson teaches an audio blending method comprising:
providing a computing device comprising at least one processor; providing a non-transitory computer readable medium, having stored thereon, instructions that when executed by the computing device, cause the computing device to perform operations (Paragraphs 0063-0069) comprising:
receiving a transition request, the transition request including at least one of an out element and an in element (Paragraphs 0027-0028, 0035, 0041, 0043-0044 request with offset at a particular break element) of at least one transition between at least one content item (segment) of at least one recipe (playlist), the at least one recipe (playlist) comprising a sequence of a plurality of elements of content of a break (Figs. 6-7, 9 multiple breaks), and the at least one content item including at least one of audio content and video content (Abstract, Paragraph 0024) (Paragraphs 0026-0062);
causing a track server (stitching server) to couple to at least one metadata file of at least one media file using a wired or wireless link, the metadata file comprising media content parameters measured or calculated from the at least one media file (Paragraphs 0036-0040, 0044-0062 metadata files);
calculating a transition between the out element and the in element (Paragraphs 0041, 0043);
selecting, assembling and scheduling the sequence of plurality of elements for the transition; and adding the out element to the at least one recipe (Paragraphs 0038-0039, 0044-0050 creating playlist with dynamic insertion of advertisements for breaks) (Paragraphs 0005-0009, 0024-0128 for complete details).
Shanson teaches video as media but does not specifically teach audio as media.
However, in the similar field, Schiller teaches a track server (Paragraphs 0064-0070) to couple to at least one metadata file of at least one media file using a wired or wireless link (Paragraph 0042 content metadata, Abstract, Paragraph 0035 video or audio content), the metadata file comprising media content parameters measured or calculated from the at least one media file (Paragraph 0033); calculating a transition between the out element and the in element (Paragraphs 0033-0043 ad break in and out conditions); selecting, assembling and scheduling the sequence of plurality of elements for the transition; and adding the out element to the at least one recipe (Paragraphs 0044-0047, 0058-0063).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson to include audio as media for playlist and ad insertion as taught by Schiller in order to generate “a playlist referencing the ad content at the one or more ad break points” wherein playlist includes video as well as audio content and advertisements (Schiller, Paragraph 0007).
Regarding claim 2, Shanson teaches the transition request includes at least one rule at least partially governing the at least one transition (Paragraphs 0041, 0044 offset governing the transition).
Regarding claim 3, Shanson teaches the position of any one of the elements in the sequence of plurality of elements is calculated by the track server based at least in part on the at least one rule (Paragraphs 0041, 0044 offset resulting in position of remaining breaks).
Regarding claim 6, Shanson teaches the metadata file is derived from at least one audio feature database (Paragraphs 0028, 0036).
Regarding claim 7, Shanson teaches audio feature database is at least one of a third-party source and an internal database of the audio blending method (Paragraphs 0028, 0036).
Regarding claim 14, Shanson teaches the at least one rule specifies at least one of type of pool of content, voiceover branding, extending content, voiceover content, content style, content or features used, metadata file origin or creation, a level of trust for song overlay, album protection parameters, frequency and separation of content, transition quality sensitivity, and gapless genre (Paragraphs 0036-037 offset specifying content used and corresponding ad breaks).  Schiller teaches the at least one rule specifies at least one of type of pool of content, voiceover branding, extending content, voiceover content, content style, content or features used, metadata file origin or creation, a level of trust for song overlay, album protection parameters, frequency and separation of content, transition quality sensitivity, and gapless genre (Paragraphs 0033-0034 content identifier specifying content category, content descriptions, content rating, breakpoints).
Regarding claim 15, Shanson teaches the content includes at least one of voiceovers, music beds, sound effects, interviews, quotes, trivia, features, listener call-ins, news, a news article, a news brief, a news event, a news break, a news announcement, a current news event, and a past or historical news event, an article or event, a commercial or ad, announcer information, DJ information, at least a portion of a song, music, trivia information, weather information, and interviewer or interviewee information (Paragraphs 0035-0036, 0044-0045 these are various television episodes as known to general public).  Schiller teaches the content includes at least one of voiceovers, music beds, sound effects, interviews, quotes, trivia, features, listener call-ins, news, a news article, a news brief, a news event, a news break, a news announcement, a current news event, and a past or historical news event, an article or event, a commercial or ad, announcer information, DJ information, at least a portion of a song, music, trivia information, weather information, and interviewer or interviewee information (Paragraphs 0033-0043 content category, content descriptions, content rating, breakpoints, also these are various television episodes as known to general public).
Regarding claim 16, Schiller teaches the content comprises at least one attribute, the at least one attribute include at least one of a frequency of play rule, a when to schedule rule, and a minimum time to exhaust the content once played (Paragraphs 0033, 0037, 0044 date when content available, date when content not available, how many times, duration etc.).
Regarding claim 17, Shanson teaches scheduling a music bed into the at least one recipe (Paragraphs 0037, 0044 public announcement, advertisement, and any type of content. It would be obvious to schedule music sequence i.e. music bed).
Regarding claim 18, Shanson teaches optionally including the in element into the at least one recipe (Figs. 6-7, 9 segments following the breaks).
Regarding claim 19, Shanson teaches adding expanded formatting content associated with any content item into the at least one recipe (Paragraphs 0070-0088, 0114-0128).
Regarding claim 20, Shanson teaches including an announcer element into the at least one recipe (Paragraphs 0037, 0044 public announcement).
Regarding claim 22, Shanson teaches the selecting, assembling and scheduling the sequence of plurality of elements for the transition is based at least in part on a type of message information provided in the transition request (Paragraph 0035 provider and/or channel, episode, offset).
Regarding claim 24, Shanson teaches selecting, assembling and scheduling the sequence of plurality of elements for the transition is based at least on a play length of any one of the elements (Paragraphs 0036, 0044).
Regarding claim 25, Shanson teaches selecting, assembling and scheduling the sequence of plurality of elements for the transition includes adding at least one glue element between any two elements of the plurality of elements (Figs. 6-7, 9 multiple ad breaks between segment elements, segment2 between segment1 and segment3).
Regarding claim 26, Shanson teaches at least one glue element comprises at least one of a sound effect, voice overlay, music beds, music, at least a portion of a song, and an announcement (Paragraphs 0037, 0044 public announcement).

Claims 4-5, 9, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Naik (US Patent Application Publication No. 2009/0049979, hereinafter referred to as Naik ‘979).
Regarding claim 4, Shanson and Schiller do not teach determining a volume adjustment between the out element and in preparation for calculating the transition.
However, in the similar field, Naik ‘979 teaches determining a volume adjustment between the out element and in preparation for calculating the transition (Paragraphs 0007, 0053, 0059, 0078 volume adjustment for fading out and fading in).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to determine a volume adjustment between the out element and in preparation for calculating the transition as taught by Naik ‘979 in order to smoothly blend in different media contents as was well known in the art.
Regarding claim 5, Naik ‘979 teaches calculating a transition between the out element and the in element is based at least in part on at least one of a fade profile, rhythms of the out element and the in element (beats), differences in mood between the out element and the in element, differences in genre between the out element and the in element, type and duration of overlay space on the in element, and type of available content (Paragraphs 0007, 0014, 0017, 0019, 0022, 0040, 0046, 0053, 0055, 0059, 0078).
Regarding claim 9, Naik ‘979 teaches the metafile includes mood content of at least a portion of the at least one audio file, the mood content calculated by the computing device based on instructions stored on the non-transitory computer readable medium, that when executed by the computing device, cause the computing device to calculate the mood content based at least in part on at least one of a measurement of tempo, danceability, beat loudness (intensity) and general loudness of the portion (Paragraphs 0022, 0038, 0040 criteria obviously matching file content characteristic i.e. metadata).
Regarding claim 27, Naik ‘979 teaches the scheduling of the sequence of plurality of elements is based on overlaps calculated by determining one or more overlaps of elements based at least in part on central keys (genre, mood), rhythmic profiles (beat profiles), types of fade in, types of fade out, melody, harmonic structure, and amplitude (Paragraphs 0007, 0014, 0018-0020, 0022-0023, 0040-0041, 0046-0053, 0055, 0059-0060, 0062-0065, 0078).
Regarding claim 28, Naik ‘979 teaches the amplitude of any one of the elements is adjusted by the computing device based on a determination of the one or more overlaps (Paragraph 0053 fading out one element and fading in another element based on overlap interval).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 7 above, and further in view of Ellis (US Patent Application Publication No. 2013/0226957).
Regarding claim 8, Shanson and Schiller do not teach the at least one third-party source includes at least one of AcousticBrainz (https:/acousticbrainz.org) and Echonest.com (the.Echonest. com).
However, in the similar field, Ellis teaches the at least one third-party source includes as Echonest.com (the.Echonest. com) (Paragraph 0045).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to use the at least one third-party source includes as Echonest.com (the.Echonest. com) as taught by Ellis in order to "extract chroma vectors (among other information) from, a portion of audio, such as a song or a portion of a song” (Ellis, Paragraph 0045).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Naik (US Patent Application Publication No. 2010/0211199, hereinafter referred to as Naik ‘199).
Regarding claim 10, Shanson and Schiller do not teach determining an inset and outset of content of the at least one audio file based on amplitude.
However, in the similar field, Naik ‘199 teaches determining an inset and outset of content of the at least one audio file based on amplitude (Abstract, Paragraphs 0009, 0069-0085 inset and outset of media based on amplitude/loudness).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to determine an inset and outset of content of the at least one audio file based on amplitude as taught by Naik ‘199 in order to enable “various dynamic audio ducking techniques that may be applied in situations where multiple audio streams, such as a primary audio stream and a secondary audio stream, are being played back simultaneously” (Naik ‘199, Paragraph 0009).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Hakoda (US Patent Application Publication No. 2012/0114144).
Regarding claim 12, Shanson and Schiller do not teach determining fade out content of the at least one audio file based on amplitude.
However, in the similar field, Hakoda teaches determining fade out content (Fig. 4 item F2 reduced rate audio) of the at least one audio based on amplitude (Fig. 2 item F1) (Paragraphs 0050-0066).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to determine fade out content of the at least one audio file based on amplitude as taught by Hakoda so that “the sound is moderately faded out” which “reduces a likelihood that the user may feel the sense of incongruity” (Hakoda, Paragraph 0066).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Schwartz (US Patent Application Publication No. 2008/0320545).
Regarding claim 21, Shanson and Schiller do not teach selecting, assembling and scheduling the sequence of plurality of elements for the transition is based at least on an announcer.
However, in the similar field, Schwartz teaches selecting, assembling and scheduling the sequence of plurality of elements for the transition is based at least on an announcer (Paragraphs 0044-0050).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to select, assemble and schedule the sequence of plurality of elements for the transition based at least on an announcer as taught by Schwartz in order to enable “customization of the viewing experience for viewers having different skill levels, experience with the programming content, or other parameters” (Schwartz, Paragraph 0045).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Mudd (US Patent Application Publication No. 2008/0222546).
Regarding claim 23, Shanson and Schiller do not teach selecting, assembling and scheduling the sequence of plurality of elements for the transition is based on an energy level of any one of the elements.
However, in the similar field, Mudd teaches selecting, assembling and scheduling the sequence of plurality of elements for the transition is based on an energy level of any one of the elements (Paragraphs 0157-0159).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to select, assemble and schedule the sequence of plurality of elements for the transition based on an energy level of any one of the elements as taught by Mudd so that “In applications where the provided content is audio content such as music tracks, the parameters used for customization may include content criteria such as energy level, popularity, year, favorites or other parameters associated with particular track characteristics” (Mudd, Paragraph 0157).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Hayes (US Patent No. 9,286,942).
Regarding claim 29, Shanson and Schiller do not teach determining a requirement for gapless playback of at least some content of the recipe; and the assembling and scheduling of the sequence of plurality of elements for the transition includes at least one non-audible gap between at least two elements.
However, in the similar field, Hayes teaches determining a requirement for gapless playback of at least some content of the recipe; and the assembling and scheduling of the sequence of plurality of elements for the transition including at least one non-audible gap between at least two elements (Abstract – gapless transitions, col. 4 ll. 31-col. 5 ll. 11 determine concurrently overlapped or adjoined transition i.e. no gap, col. 6 ll. 18-40, col. 7 ll. 5-12, ll. 34-64, col. 8 ll. 43-58, col. 38 ll. 1-col. 39 ll. 21, col. 40 ll. 24-col. 42 ll. 54 playlist container with adjustable timing interval of silence between play elements).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller to determine a requirement for gapless playback of at least some content of the recipe; and the assemble and schedule the sequence of plurality of elements for the transition including at least one non-audible gap between at least two elements as taught by Hayes so that a “unified digital media player control apparatus automatically reproduces (i.e., renders) gapless transitions, as suitably adjoined or concurrently-overlapping events, between a discrete first media file (e.g., sound recording) and a discrete second media file” (Hayes, Abstract).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shanson and Schiller as applied to claim 1 above, and further in view of Lindahl (US Patent Application Publication No. 2011/0276155).
Regarding claim 30, Shanson and Schiller do not teach sequence of plurality of elements including added control messages determined by one or more amplitude adjustments over time as the control messages.
However, in the similar field, Lindahl teaches sequence of plurality of elements (playlist) including added control messages determined by one or more amplitude (volume settings) adjustments over time as the control messages (Abstract, Figs. 5-6, Paragraphs 0040-0045).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Shanson and Schiller with sequence of plurality of elements (playlist) including added control messages determined by one or more amplitude (volume settings) adjustments over time as the control messages as taught by Lindahl in order to enable “associating media playback settings with playlists of media items” (Lindahl, Paragraph 0005).

Allowable Subject Matter
Claims 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after overcoming their rejections under 35 USC 112 and Double Patenting as indicated above.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653